DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/03/2022 is acknowledged.  The traversal is on the ground(s) that there were typographical errors for the claim numbers used for the groups.  The examiner agrees with the renumbered groups chosen by applicant; however, the substance for the basis of the restriction remains correct.  As applicant has canceled all non-elected claims, no claims have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims, “upstream” and “downstream” are used without defining the direction of flow.  Furthermore, it is unclear since these are only relative to a direction of flow vs structure, “upstream” and “downstream” are indefinite as the direction of flow changes in e.g. Fig. 8 from axial to radial in 315 and then recirculating and then axial again.  Accordingly, “upstream” or “downstream” are unclear because every direction is upstream of a recirculating flow.  Note, e.g. annular bay section … protruding in an upstream direction is indefinite as “upstream” as which flow is being referenced is unclear (e.g. axial, radial, recirculating).  Claims 1, 4, 7, 9, 21, 24 specifically reference these directions.
Claims 21-24 are further indefinite because applicant claims “a fluid mover rotatably coupled to the rotating shaft at a location downstream from the annular bay section”.  However, there is clear overlap in Fig. 8 between the annular bay section 312 and the fluid mover assembly 315.  Accordingly, it is unclear how an element can axially overlap and still be “downstream”. 
Claim 6 is indefinite as “wherein the fluid mover is a radial compressor having a plurality of blade elements that rotate with rotation of the shaft” appears to be inconsistent with the specification.  Element 315 is a fluid mover, but it is unclear how any flow compression can occur since the walls of the fluid mover are unbounded. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-13, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (1,405,091) in view of either Andersen (8,671,696) or Andersen (2017/0306843) and optionally Sturtevant (2,172,993) and optionally Scheper Jr (3,066,912).  Baumann teaches A gas turbine engine comprising: a housing 23 coupled via an opening to an upstream source of hot gas , the housing having a longitudinal centerline, and an annular bay section [within 13] positioned radially away from the centerline and protruding in an upstream direction; a rotatable shaft 14 positioned along the centerline of the housing; a fluid mover [either 20 or 17f] coupled to the rotating shaft and positioned to receive the hot gas from the upstream source and to move the hot gas and superheated water droplets in a radial direction toward the annular bay section of the housing; a separator plate [connected to 26] that is fixedly coupled to the housing; and an extractive turbine assembly 27 positioned downstream from the separator plate [26] and downstream of the annular bay section [within 23 circa 17f or 20]; wherein the annular bay section has a semi-circular profile in cross-section; wherein a region within the annular bay is toroidal-shaped; wherein the separator plate is positioned to block hot gas, the steam moved in an upstream direction from the extractive turbine in a radial direction toward the annular bay section; wherein a diameter of the separator plate [circa 26] is larger than a diameter of the fluid f] with the fluid mover [either 20 or 17f] being located downstream of the first location;	 wherein the shaft passes through an opening formed in the separator plate;  wherein the extractive turbine 27 has a center hub and a plurality of blades arranged 27 circumferentially about and extending radially outward from the center hub, wherein the plurality of blades are located radially beyond a peripheral edge of the separator plate [see e.g. bottom half of Fig. 1];	 wherein a diameter of the separator plate is equal to a diameter of the center hub;	 wherein an annular shaped space is defined within the annular bay section [circa either 20 or 17f] and is located between the peripheral edge of the separator plate and an inner surface of the housing, the plurality of blades of the extractive turbine 27 being axially aligned with the annular shaped space;	 (21) A gas turbine engine comprising: a housing 23 coupled via an opening to an upstream source of hot gas , the housing 23 having a longitudinal centerline, and an annular bay section [within 23 radially outside either 20 or 17f] positioned radially away from the centerline and protruding in an upstream direction; a rotatable shaft 14 positioned along the centerline of the housing; a fluid mover [either 20 or 17f] rotatably .
Claims 1-14, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturtevant (2,172,993) in view of either Andersen (8,671,696) or Andersen (2017/0306843) and optionally and optionally Scheper Jr (3,066,912).  Sturtevant1 teaches A gas turbine engine comprising: a housing 1 coupled via an opening to an upstream source of hot gas 13 , the housing 1 having a longitudinal centerline, and an annular bay section [outside either first or second turbine stage 6] positioned radially away from the centerline and protruding in an upstream direction; a rotatable shaft positioned along the centerline of the housing; a fluid mover [either first or second turbine stage 7] coupled to the rotating shaft and positioned to receive the hot gas from the upstream source and to move the hot gas in a radial direction toward the annular bay section of the housing 1; a separator plate [rightmost / last diaphragm 9] that is fixedly coupled to the housing; and an extractive turbine assembly [last 6] positioned downstream from the separator plate and downstream of the annular bay section;  steam 38 [page 2, lines 57-75] flows to the extractive turbine, increasing an efficiency of turbine rotation; wherein the annular bay section has a semi-circular profile in cross-section [outside .

    PNG
    media_image1.png
    655
    870
    media_image1.png
    Greyscale

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

March 10, 2022
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see annotations where  “alt” serves as an abbreviation for “alternative”]